PER CURIAM:
Verdell Evans appeals the district court’s order denying his motion filed pursuant to 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we deny Evans’ motion for transcripts at government expense and affirm for the reasons stated by the district court. United States v. Evans, No. 6:02-cr-00612-MBS-l (D.S.C. filed July 17, 2008; entered July 18, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.